El Juez Asociado Se. del Tobo,
emitió la opinión del tribunal.
El presente es nn caso de certiorari fallado en contra del peticionario en la Corte de Distrito de Mayagiiez y apelado entonces por el mismo para ante este Tribunal Supremo.
De la transcripción aparece que Alejo Llnl entabló de-manda de desahucio en la Corte Municipal de Mayagüez contra Pedro Dejardein. Se trataba de una finca de unas cuatro cnerdas que el demandante alegó haber adquirido por compra a Don Pascasio Fajardo con anuencia de su esposa Doña Ofelia Martínez. El demandado contestó en el sentido de que si bien ocupaba la finca, lo era a virtud de contrato de arrendamiento celebrado con Don Eogelio Martínez. Practicadas las pruebas, la corte resolvió el'pleito a favor del demandante. Transcurrido el término de ley, se ordenó la ejecución de la sentencia, y el marshal hizo constar en su diligenciado que el demandado había desalojado la finca con anterioridad voluntariamente habiéndose encontrado en ella a Eogelio Martínez y a un peón que le acompañaba, entregando el último la llave de una casa situada en la finca.
Así las cosas, después de dictada y ejecutada la sentencia, Eogelio Martínez presentó a la corte municipal una moción pidiendo a la corte que decretara la nulidad del mandamiento de ejecución de la sentencia de que se ha hecho mérito. En su moción el dicho Martínez alega que “se cree dueño de la finca” y que la tenía arrendada al demandado en el pleito de desahucio y el demandado se la entregó, hallándose en posesión de la misma cuando fué ilegalmente desalojado por el marshal.
La corte municipal, después de oir a Martínez y al deman-dante en el pleito de desahucio, declaró sin lugar la moción “por no ser parte en este procedimiento el Sr. Martínez.”
Entonces Martínez estableció su solicitud de certiorari en la corte de distrito y, espedido el auto, la corte examinó los *386procedimientos y finalmente desestimó la solicitud por el mismo fundamento de la corte municipal y además porque cuando la moción del peticionario se presentó en la corte municipal, ya la sentencia de desahucio había sido ejecutada y puesto en posesión de la finca el demandante.
El alegato de la parte apelante es largo y confuso. Cuando trata del principal fundamento de la resolución de que se queja — esto es, de que no siendo parte en el pleito de desahucio no pudo pedir la nulidad del mandamiento de eje-cución de la sentencia dentro del mismo pleito — cita la juris-prudencia de esta Corte Suprema que autoriza la expedición de autos de certiorari en casos muy extraordinarios a ins-tancia de personas realmente interesadas que no fueron parte en los procedimientos cuya revisión se pide. El caso es dis-tinto. Aquí no se negó el auto de certiorari porque el peti-cionario no fuera parte en el pleito de desahucio. ' Aquí se expidió el auto y revisados los procedimientos de la corte inferior se encontró que estaban ajustados a derecho.
En verdad que hubiera resultado completamente arbitra-rio por parte de la corte municipal el acceder a las preten-siones de Martínez. En su moción no alega que desconociera la existencia del pleito de desahucio que se entabló desde el 16 de octubre de 1914. Más bien se desprende de sus tér-minos que tenía tal conocimiento. El demandado en dicho pleito alegó en su contestación, como hemos visto, el contrato de arrendamiento invocado por Martínez. Practicadas las pruebas la corte,, dictó sentencia el 29 de diciembre de 1914 en favor del demandante. No apeló el demandado. El 25 de enero de 1915, el demandante pidió que se librara el man-damiento de ejecución, y expedido en efecto, el 26 de enero de 1915 se ejecutó la sentencia en la forma indicada. T es entonces que Martínez, limitándose a alegar “que se cree dueño” de la finca en cuestión que le había sido entregada unos quince días antes por su alegado arrendatario, pretende que se anule el mandamiento. Bajo tales circunstancias, per-mitir la intervención de Martínez en el pleito de desahucio ya *387terminado por sentencia ejecutada, hubiera sido contrario a las regias más elementales de procedimiento.
Debe confirmarse la resolución apelada.

Confirmada la resolución apelada.

Jueces concurrentes: Sres.-Presidente'Hernández y Aso-ciados Wolf, Aldrey y Hutchison.